Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 1 of 38




                Exhibit 7
                                Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 2 of 38




                                                                           Exhibit 7
Many of the inaccuracies discussed herein were identified during the July 6, 2020 deposition of Deborah Wensink, the administrator of SIASC. Excerpts of the
rough draft of Ms. Wensink’s deposition are attached hereto as Attachment A. Ms. Wensink is the custodian of records for SIASC. (Wensink Dep. 12:11-13.) In
her job she participates in SIASC’s financial and cost containment decisions (18:4-8); to ensure that SIASC meets federal and state rules and regulations (18:9-
14); to serve as their internal risk manager (18:15-17); to oversee the environment of care, personnel, materials and equipment and coordinate direct patient care
(18:18-19:4). She is responsible for arranging and contracting with service providers (19:22-20:1); overseeing the business office functions and monitoring payroll
and benefits (20:2-9). She is involved in developing the capital budgets for SIASC in consultation with its board (20:10-17.) In short, Ms. Wensink is intimately
involved with all aspects of SIASC’s operations.

 ROG/RFP       Request                                   SIASC Amended Response              Inconsistencies
 ROG 3         “State the total value of all unpaid      “SIASC does not have any            It is impossible for SIASC to have zero accounts receivable if the
               accounts receivable owed to               unpaid accounts. SIASC does not     following, testified to by Ms. Wensink on July 6, 2020, are true:
               [SIASC].”                                 have any accounts receivable
                                                         documents in its possession         “Q. Does [SIASC] still maintain payor contracts with the same
                                                         and/or control.”                    insurance providers it did on December of 2018? A. I don’t
                                                                                             believe there has been any changes.” (Wensink Dep. 40:14-18.)

                                                                                             “Q. Okay. So some payors still want you to use Southern Idaho
                                                                                             Ambulatory Surgery Center, is that right? A. Yes, because they
                                                                                             don’t -- yes, because they haven’t gotten things transferred and they
                                                                                             don’t care.” (Wensink Dep. 46:19-24.)

                                                                                             “Q. And you will still do that, you still bill them under [SIASC]
                                                                                             like they ask you to? A. Yes.” (Wensink Dep. 47:2-5.)
 ROG 4         “Identify all illiquid assets currently   “The asset schedule produced by     It is clear from both SIASC’s response and Ms. Wensink’s
               owned by [SIASC] and state the            Twin Falls NSC prior to the         testimony that SIASC did not, in any meaningful way, attempt to
               nature and value of each such asset.”     underlying arbitration identifies   answer this interrogatory.
                                                         the non-liquid assets owned by
                                                         SIASC. The list was out-of-date     “Q. What does SIASC currently own for illiquid assets?
                                                         and contained numerous              A. I don’t know.
                                                         inaccuracies at the time it was     Q. How would you find out?
                                                         received from Twin Falls NSC.       A. I would have to ask Dr. Doble.
                                                         However, the equipment that was     Q. You would expect Dr. Doble to know?
                                                         accurately inventoried remains in   A. At least to be able to categorize what you would be talking
                                                         place at the Sawtooth Surgery       about.
                                                         Center facility. See Response to    Q. Would another way be to go around and look and write things
                                                         Request for Production No. 12,      down and just say, okay, there is XYZ machine and here is some
                                                         below.”                             supplies and just write it all down, would that be a way to do it?
                                                                                                                            *********

                                                                                 1
                          Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 3 of 38



ROG/RFP   Request                                 SIASC Amended Response           Inconsistencies
                                                                                   A. That would give us an inventory of what was exactly here, but
                                                                                   what you are talking about SIASC versus The Surgery Center,
                                                                                   that’s the no.
                                                                                   Q. … Did SIASC transfer its assets to The Surgery Center or any
                                                                                   of them?
                                                                                   A. I don’t know.
                                                                                   Q. But in answering this interrogatory you could have found out,
                                                                                   right?
                                                                                   A. Probably.
                                                                                   Q. But you didn’t do that?
                                                                                   A. No.” (Wensink Dep. 89:9-90:9.)
ROG 6     “State the amount and nature of all     “None.”                          This is unquestionably incorrect, as SIASC has, at the very least,
          loans or other debts, including all                                      the debt it owes to Twin Falls, as confirmed by the District Court.
          accounts payable, currently owed by                                      See Dkts. 32-33.
          [SIASC] and state the purpose,
          amount and due dates of any
          payment obligations relating to those
          loans/debts.”
ROG 7     “To the extent not identified in the    “None.”                          This is incorrect for the same reason for the same reason as those
          preceding interrogatory, please state                                    explained in response to Interrogatory 6, above.
          the nature and amount of each of
          [SIASC]’s current liabilities.”
ROG 8     “Identify each and every bank           “None.”                          Ms. Wensink admitted in her deposition that this response is false:
          account maintained by or for
          [SIASC] since January 1, 2018. In                                        “Q. Ms. Wensink, as you sit here right now you know that SIASC
          your response, please specify the                                        had a bank account in 2018, do you not?
          location, financial institution,                                         A. Yes.
          account number and current balance                                       Q. So did you know that the answer to Interrogatory No. 8 is
          of each such account.”                                                   false, it says that you didn’t have one, right?
                                                                                   A. Let me -- I see what you are saying, I hear what you are
                                                                                   saying.” (Wensink Dep. 94:25-95:8.)
ROG 9     “Identify all persons who have          “Debbie Wensink, Administrator   It quickly became clear in Ms. Wensink’s deposition that SIASC’s
          knowledge of [SIASC]’s financial        H. Peter Doble, II, Medical      response to Interrogatory No. 9 is incomplete.
          condition since January 1, 2018,        Director”
          including its assets, liabilities,                                       “Q. And you list yourself and Dr. Doble. Is that a complete
          distributions, earnings and/or                                           answer?
          expenses.”                                                               A. I should have put the accountant on there, but I didn’t think of
                                                                                   it at the time.



                                                                        2
                         Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 4 of 38



ROG/RFP   Request                                SIASC Amended Response      Inconsistencies
                                                                             Q. Okay. Is there anybody else that should be added to that list
                                                                             who would have knowledge of
                                                                             SIASC’s financial condition since January 1, 2018? Like D.L.
                                                                             Evans, for example.
                                                                             A. I don’t know what D.L. Evans knows.
                                                                                                           *****
                                                                             Q. Anybody else that should be added to that to make that a
                                                                             complete response like Dr. Kack or the members of the board of
                                                                             directors?
                                                                             A. The rest of the board.
                                                                             Q. [T]he board of SIASC would have knowledge responsive to
                                                                             interrogatory nine and the members of SIASC would have
                                                                             knowledge responsive to interrogatory number nine, right?
                                                                             A. Yes.” (Wensink Dep. 95:10-18; 95:23-96:10.)
ROG 12    “Identify each person or entity who    “The Surgery Center, PLLC   Ms. Wensink, as the administrator and custodian of records for
          currently holds any membership         100%”                       SIASC, testified that the members of SIASC did not include The
          interest in [SIASC] and state the                                  Surgery Center, PLLC.
          membership percentage owned by of
          each such person or entity.”                                       “Q. Who are the members of [SIASC] today?
                                                                             A. Dr. Doble, Dr. Christensen, Dr. May, Dr. Kack, and I don’t
                                                                             know whether Dr. Welch is still on there or not. I think he is.”
                                                                             (Wensink Dep. 34:22-25.)
ROG 13    “Identify each person or entity who    “None.”                     In the underlying arbitration, Dr. Doble testified that he was, on
          held membership interests in                                       September 7, 2018, a member of [SIASC]:
          [SIASC] at any point since January
          1, 2018 but is no longer a member of                               “Q. Dr. Doble, you are a member of Southern Idaho Ambulatory
          [SIASC].”                                                          Surgery Center at this moment in time. Is that correct? A. That is
                                                                             correct.” (Attachment B, Arb. Tr. 46:14-18.)

                                                                             If, in fact, the prior interrogatory response is true that The Surgery
                                                                             Center, PLLC is the only member of SIASC, then at some point Dr.
                                                                             Doble must have transferred or otherwise disposed of his
                                                                             membership.

                                                                             Ms. Wensink acknowledged in her deposition that she did not make
                                                                             a good faith attempt to respond to this interrogatory.

                                                                             “Q. [Y]ou told me in the preceding interrogatory that The Surgery
                                                                             Center PLLC is now the 100% owner. If those things are true then


                                                                      3
                          Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 5 of 38



ROG/RFP   Request                                  SIASC Amended Response             Inconsistencies
                                                                                      you would agree with me that there are in fact persons or entities
                                                                                      who previously held interests in [SIASC] that are no longer
                                                                                      members, right?
                                                                                      A. Would I agree to that, no, because it is very confusing and I
                                                                                      would need to see something …
                                                                                      Q. Okay. What would you need to see?
                                                                                      A. Something that explained it to me.
                                                                                      Q. Did you look for something that explained it to you?
                                                                                      A. No.” (Wensink Dep. 99:5-18.)
ROG 14    “Identify each person who has served     “Debbie Wensink”                   Ms. Wensink acknowledged this response was incomplete:
          as an accountant, auditor or
          bookkeeper for [SIASC] since                                                “Q. And Mr. Sparr was an accountant for SIASC since January 1,
          January 1, 2018.”                                                           2018, right?
                                                                                      A. Yes.” (Wensink Dep. 101:7-9.)
RFP 3     “Produce all account statements for      “SIASC has maintained no bank      Ms. Wensink admitted that this response was false:
          any bank account in which [SIASC]        accounts since January 1, 2018.”
          has, or has had, any funds since                                            “Q. Ms. Wensink, as you sit here right now you know that SIASC
          January 1, 2018.”                                                           had a bank account in 2018, do you not?
                                                                                      A. Yes.” (Wensink Dep. 93:25-94:2.)
RFP 4     “Produce all documents that relate in    “None.”                            Ms. Wensink admitted that this response was false:
          any way to any contracts or other
          agreements, either written or oral, to                                      “Q. SIASC would have had a lease agreement, right?
          which [SIASC] has been a party                                              A. Yes.” (Wensink Dep. 105:1-5.)
          since January 1, 2018.”
                                                                                      Once SIASC supplements their production to include missing
                                                                                      documents, it should be required to provide a sworn verification
                                                                                      that all responsive documents have been produced.
RFP 6     “Produce all minutes, notes, or other    “None.”                            Ms. Wensink acknowledged that there have been board meetings
          documents reflecting or relating to                                         during the requested period and that SIASC had board minutes of
          any meetings of the members of                                              those meetings.
          [SIASC] since January 1, 2018.”
          (RFP 5.); “Produce all minutes,                                             “Q. Do you know if there has been a board meeting within the last
          notes, or other documents reflecting                                        six months?
          or relating to any meetings of the                                          A. Yes.” (Wensink Dep. 37:15-17.)
          board and/or other governing body of
          [SIASC] since January 1, 2018.”                                             “Q. Do you believe that southern Idaho ambulatory surgery center
                                                                                      keeps accurate records?
                                                                                      A. Yes.
                                                                                      Q. Are they complete?

                                                                          4
                          Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 6 of 38



ROG/RFP   Request                                 SIASC Amended Response                Inconsistencies
                                                                                        A. Yes.
                                                                                        Q. So there is no reason to believe that you wouldn’t have copies
                                                                                        of the board minutes for every board meeting, right?
                                                                                        A. Correct.” (Wensink Dep. 38:11-20.)

                                                                                        Once SIASC supplements their production to include missing
                                                                                        documents, it should be required to provide a sworn verification
                                                                                        that all responsive documents have been produced.
RFP 8     “Produce all agreements entered into    “None.”                               Ms. Wensink admitted that she did not attempt to respond to this
          since January 1, 2018 between or                                              Request.
          among the members of [SIASC], or
          any of them.”                                                                 “Q. Did you look for agreements entered into between the
                                                                                        members of SIASC?
                                                                                        A. No.” (Wensink Dep. 106:2-4.)

                                                                                        Once SIASC supplements their production to include missing
                                                                                        documents, it should be required to provide a sworn verification
                                                                                        that all responsive documents have been produced.
RFP 12    “Produce an inventory of all assets     “An asset list has already been       As with response to Interrogatory No. 4, it is clear that SIASC did
          owned by [SIASC].”                      produced and reflects the assets      not, in any meaningful way, attempt to answer this Request.
                                                  owned by SIASC to the extent
                                                  that it is accurate. No assets of     “Q. What does SIASC currently own for illiquid assets?
                                                  the asset list that were accurately   A. I don’t know.
                                                  listed (i.e., actually owned and in   Q. How would you find out?
                                                  the possession of SIASC) have         A. I would have to ask Dr. Doble.
                                                  been sold since December 26,          Q. You would expect Dr. Doble to know?
                                                  2017. However, a few items that       A. At least to be able to categorize what you would be talking
                                                  were beyond repair, such as one       about.” (Wensink Dep. 89:9-15.)
                                                  colonoscope, has been disposed
                                                  of. See also Response to              Once SIASC supplements their production to include missing
                                                  Interrogatory No. 4.”                 documents, it should be required to provide a sworn verification
                                                                                        that all responsive documents have been produced.
RFP 13    “Produce all documents that relate in   “No assets of SIASC have been         Based on Ms. Wensink’s deposition testimony, this response
          any way to the sale or other            sold since January 1, 2018.”          appears to be false.
          disposition of any of [SIASC]’s
          assets since January 1, 2018.”                                                “Q. So what you are telling me, if I understand correctly, and I do
                                                                                        want to get this right so let me just make sure, what you are telling
                                                                                        me is TSC owns everything now, right, today?
                                                                                        A. Yes.


                                                                           5
                         Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 7 of 38



ROG/RFP   Request                            SIASC Amended Response                Inconsistencies
                                                                                   Q. And before TSC, SIASC owned whatever assets it had,
                                                                                   equipment, supplies, leasehold interests, those sorts of things, right?
                                                                                   A. Yes.” (Wensink Dep. 108:18-110:1.)
RFP 16    “Produce all unaudited financial   “SIASC is in the process of           This is nonresponsive to the Request, which seeks all documents
          statements prepared for [SIASC]    assembling and verifying the          rather than a compilation. Ms. Wensink admitted that she did not
          since January 1, 2018.”            accuracy of a balance sheet and       attempt to obtain responsive documents, which she could have
                                             income statement for 2018, 2019,      accessed by requesting copies from SIASC’s accountant. (See
                                             and 2020 (year-to-date), intended     Inconsistencies with RFP 1, discussed at p4.)
                                             to represent the assets described
                                             above and the debts of SIASC.
                                             As soon as it is available, it will
                                             be produced. Production is
                                             anticipated to occur by Friday,
                                             June 26, 2020.”




                                                                      6
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 8 of 38




        Attachment A
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 9 of 38



               OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L


                                                                   -


 -           JWbadfWd$e FS_W6 KL=H@8FA= 8* 98LL8?DA8
         )))))))))))))))))))))))))))))))))))))))))))))))))
 .          J=8DLAE=+AFL=J8; LAN= JGM?@ <J8>L LJ8FK; JAHL
                               8F<+GJ
 /             MF; =JLA>A=< J=8DLAE= 8K; AA <AK; D8AE=J
         )))))))))))))))))))))))))))))))))))))))))))))))))
 0                        AEHGJL8FL FGLA; =
                      ) 8?J==E=FL G> H8JLA=K )
 1
      HJG; ==<AF? 9=QGF< L@AK H8?= ; GFKLALML=K 8; ; =HL8F; = G>
 2     8F< 8?J==E=FL OAL@ L@= >GDDGOAF? L=JEK 8F< ; GF<ALAGFK
         )))))))))))))))))))))))))))))))))))))))))))))))))
 3
      OW( fZW bSdfk iad][`Y i[fZ dWS^f[_W S`V dagYZ VdSXf
 4    fdS`eUd[bf S`V+ad 8K; AA V[e]e( g`VWdefS`V fZSf [X iW
      UZaaeW fa geW fZW dWS^f[_W dagYZ VdSXf eUdWW`( fZW
 5    dagYZ bd[`fagf( ad fZW g`WV[fWV 8K; AA V[e]( fZSf iW
      SdW Va[`Y ea i[fZ fZW g`VWdefS`V[`Y fZSf S^^ dagYZ
-,    VdSXfe SdW g`UWdf[X[WV Uab[We S`V***

--      O= 8?J== L@=Q OADD 9= 9ADD=< LG 8F< H8A< >GJ 9Q MK

-.    OW XgdfZWd SYdWW `af fa Ua__W`f [` fZW dWUadV a`(
      eZSdW( Y[hW( Uabk( eUS`( XSj ad [` S`k iSk V[efd[TgfW
-/    fZ[e dWS^f[_W dagYZ VdSXf ad 8K; AA [` S`k Xad_
      %id[ffW` ad Ua_bgfWd[lWV& fa S`k bSdfk* @aiWhWd( agd
-0    ai` WjbWdfe( Ua)Uag`eW^( S`V efSXX _Sk ZShW ^[_[fWV
      [`fWd`S^ geW aX eS_W i[fZ fZW g`VWdefS`V[`Y fZSf iW
-1    SYdWW fa VWefdak agd dWS^f[_W dagYZ VdSXfe S`V+ad S`k
      Ua_bgfWd[lWV Xad_( [X S`k( S`V dWb^SUW [f i[fZ fZW
-2    X[`S^ fdS`eUd[bf+8K; AA V[e] gba` [fe Ua_b^Wf[a`*

-3                        J=HGJL=J$K FGL=6

-4    K[`UW fZ[e VWbae[f[a` ZSe TWW` dWUadVWV Tk _W [`
      dWS^f[_W S`V [e [` dagYZ VdSXf Xad_( b^WSeW TW SiSdW
-5    fZSf fZWdW _Sk TW V[eUdWbS`U[We dWYSdV[`Y bSYW S`V
      ^[`W `g_TWd iZW` Ua_bSd[`Y fZW dWS^f[_W eUdWW`( fZW
.,    dagYZ VdSXf+g`UWdf[X[WV fdS`eUd[bf( dagYZ
      VdSXf+g`UWdf[X[WV 8K; AA V[e]( S`V fZW X[`S^
.-    fdS`eUd[bf+8K; AA V[e]*

..    8^ea( b^WSeW TW SiSdW fZSf fZW dWS^f[_W eUdWW` S`V fZW
                              HSYW -
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 10 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 -0    VWba`W`f A YgWee*

 -1                    A S_ Ya[`Y fa Ya eZgf _k Vaad S _[`gfW ea

 -2    A i[^^ TW SiSk Xda_ fZW X[W^V a`W eWUa`V( a]Sk7

 -3                    NA<=G?J8H@=J HA=L8FR86    LZW Uagdf

 -4    dWbadfWd faVSk [e KfWbZS`[W 9SffSY^[S dWbdWeW`f[`Y

 -5    H^S`Wf <Wbae*

 .,                    O[^^ fZW dWbadfWd b^WSeW eiWSd [` fZW

 .-    i[f`Wee*

 ..                           <=9GJ8@ O=FKAFC(

 ./    US^^WV Se S i[f`Wee ZWdW[`( ZSh[`Y TWW` X[def Vg^k

 .0    eiad` iSe WjS_[`WV S`V fWef[X[WV Se Xa^^aie6

 .1                             =P8EAF8LAGF


                                                                   1


  -                           9Q EJ* 98D<OAF6

  .           I*       ?aaV _ad`[`Y( kag SdW <WTadSZ 8d^W`W

  /    OW`e[`]( UaddWUf7

  0           8*       QWe*

  1           I*       Qag SdW fZW UW`fWd SV_[`[efdSfad Xad

  2    KagfZWd` AVSZa 8_Tg^Sfadk KgdYWdk ; W`fWd aX KSifaafZ7

  3           8*       QWe*

  4           I*       A i[^^ dWXWd fa KagfZWd` AVSZa 8_Tg^Sfadk

  5    KgdYWdk ; W`fWd Se W[fZWd KA8K; ad KSifaafZ( Va kag

 -,    g`VWdefS`V iZSf A S_ fS^][`Y STagf( d[YZf7
                                  HSYW 1
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 11 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 .,    kag _[YZf ]`ai fZSf7

 .-           8*       A Va`$f ]`ai iZSf fZWk )) A Va`$f ]`ai

 ..    iZSf fZW TaSdV _W_TWde Va*

 ./           I*       G]Sk*

 .0                    La kagd ]`ai^WVYW [e KagfZWd` AVSZa

 .1    8_Tg^Sfadk KgdYWdk ; W`fWd bSdfk fa S \a[`f


                                                                   --


  -    dWbdWeW`fSf[a` SYdWW_W`f i[fZ S`ka`W7

  .           8*       A Va`$f ]`ai*

  /           I*       8`V kag SdW fZW UgefaV[S` aX dWUadVe Xad

  0    KagfZWd` AVSZa 8_Tg^Sfadk KgdYWdk ; W`fWd( d[YZf7

  1           8*       Ka_W dWUadVe( kWe*

  2           I*       Qag SdW fZW UgefaV[S` aX ea_W dWUadVe Tgf

  3    `af S^^7

  4           8*       A ZShW iZSf A ZShW*   A Va`$f ]`ai iZSf A

  5    Va`$f ZShW*

 -,           I*       KgdW*

 --                    9gf kag SdW fZW UgefaV[S` aX dWUadVe Xad

 -.    KagfZWd` AVSZa 8_Tg^Sfadk KgdYWdk ; W`fWd( d[YZf7

 -/           8*       QWe( A YgWee*   )) kWe*

 -0           I*       OW^^( SdW kag g`egdW STagf [f7   Qag

 -1    fWef[X[WV fZSf kag iWdW [` 8gYgef aX .,-4*       @Se fZSf

 -2    UZS`YWV7
                                HSYW -.
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 12 of 38



                    OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 ./            8*       G` S`k Y[hW` VSk fZWdW [e ^afe aX fZ[`Ye

 .0    A ZShW fa Va*

 .1            I*       OW^^( _SkTW A US` ZW^b kag i[fZ fZW_ S


                                                                   -4


  -    ^[ff^W T[f*      A S_ ^aa][`Y Sf kagd \aT VWeUd[bf[a`( iW

  .    fS^]WV STagf [` 8gYgef aX .,-4( S`V kag \gef fa^V _W

  /    fZSf fZ[`Ye ZShW `af UZS`YWV Tgf ^Wf$e _S]W egdW STagf

  0    fZSf*   G`W aX fZW fZ[`Ye fZSf [e i[fZ[` kagd \aT

  1    VWeUd[bf[a` [e fa bSdf[U[bSfW [` X[`S`U[S^ S`V Uaef

  2    Ua`fS[`_W`f VWU[e[a`e Xad KagfZWd` AVSZa 8_Tg^Sfadk

  3    KgdYWdk ; W`fWd( [e fZSf UaddWUf7

  4            8*       QWe*

  5            I*       8`afZWd fZ[`Y [e fZSf kag SdW )) bSdf aX

 -,    kagd \aT VWeUd[bf[a` [e fa W`egdW fZSf fZW UW`fWd

 --    _WWfe S^^ dW^SfWV ^aUS^ efSfW XWVWdS^ S`V SUUdWV[fWV

 -.    TaVk dg^We S`V dWYg^Sf[a`e( [e fZSf ef[^^ bSdf aX kagd

 -/    \aT VWeUd[bf[a`7

 -0            8*       QWe*

 -1            I*       Qag eWdhW Se fZW [`fWd`S^ d[e] _S`SYWd*

 -2    Ae fZSf ef[^^ bSdf aX kagd \aT VWeUd[bf[a`7

 -3            8*       QWe*

 -4            I*       Qag SdW dWeba`e[T^W Xad _S`SYW_W`f aX S^^

 -5    SebWUfe aX W`h[da`_W`f aX USdW( bWdea``W^( _SfWd[S^e
                                 HSYW .,
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 13 of 38



                    OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 .,    S`V Wcg[b_W`f S`V SV_[`[efdSf[hW Vgf[We( [e fZSf ef[^^

 .-    bSdf aX kagd \aT VWeUd[bf[a`7

 ..            8*       QWe( A ahWdeWW )) A Va`$f Va WhWdk e[`Y^W

 ./    fZ[`Y S^^ S^a`W*     A ahWdeWW fZW bWab^W iZa Va*

 .0            I*       Qag UaadV[`SfW S`V V[dWUf bSf[W`f USdW Sf

 .1    fZW egdYWdk UW`fWd( [e fZSf fdgW7


                                                                     -5


  -            8*       A ZShW UZSdYW `gdeWe fZSf SUfgS^^k

  .    UaadV[`SfW [f fZW_eW^hWe*

  /            I*       G]Sk*   Ka kag Va`$f Va fZSf S`k _adW7

  0            8*       A ahWdeWW fZW_*

  1            I*       G]Sk*

  2                     EJ* JGK86    ; ag`eW^( iZSf VaUg_W`f SdW kag

  3    dWXWdd[`Y fa ea fZSf iW SdW U^WSd7

  4                     EJ* 98D<OAF6    OW^^( A S_ dWXWdd[`Y fa S`

  5    WjZ[T[f Xda_ fZW bd[ad VWbae[f[a` S`V A S_ \gef

 -,    dWSV[`Y aXX( [f [e ZWd \aT VWeUd[bf[a` Xad fZW UW`fWd

 --    fZSf iW fS^]WV STagf [` 8gYgef aX .,-4 S`V A iS`f fa

 -.    _S]W egdW fZSf fZ[e \aT VWeUd[bf[a` [e ef[^^ SUUgdSfW*

 -/                     EJ* JGK86    A g`VWdefS`V*   Ae fZWdW S`

 -0    WjZ[T[f `g_TWd SffSUZWV fa [f ea A US` g`VWdefS`V iZSf

 -1    [e ))

 -2                     EJ* 98D<OAF6    Fa*
                                    HSYW .-
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 14 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 -3                    EJ* JGK86    Faf Xda_ fZW bd[ad VWbae[f[a`

 -4    W[fZWd7

 -5                    EJ* 98D<OAF6    LZWdW _Sk TW*   A Va`$f ZShW

 .,    [f*

 .-    9Q EJ* 98D<OAF6

 ..           I*       Ee* OW`e[`]( SdW kag ef[^^ dWeba`e[T^W

 ./    Xad SddS`Y[`Y S`V Ua`fdSUf[`Y i[fZ eWdh[UW bdah[VWde(

 .0    Xad WjS_b^W( bSfZa^aYk( dSV[a^aYk( S`V ZageW]WWb[`Y7

 .1           8*       QWe( fa S VWYdWW*     LZW TaSdV ZSe fa


                                                                  .,


  -    SbbdahW fZW_*

  .           I*       <a kag ef[^^ ahWdeWW fZW Tge[`Wee aXX[UW

  /    Xg`Uf[a`e7

  0           8*       QWe*

  1           I*       <a kag ef[^^ _a`[fad bSkda^^ S`V TW`WX[fe

  2    Xad KSifaafZ7

  3           8*       HSkda^^ S`V iZSf7

  4           I*       9W`WX[fe*

  5           8*       GZ( kWe*

 -,           I*       Qag ef[^^ VWhW^ab S`V [_b^W_W`f USb[fS^

 --    S`V abWdSf[`Y TgVYWfe Xad KSifaafZ7

 -.           8*       LZW TaSdV TSe[US^^k VaWe fZSf*

 -/           I*       Ka kag Va`$f ZShW S`k da^W [` fZW USb[fS^
                                   HSYW ..
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 15 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 -0    ad abWdSf[`Y TgVYWfe Xad KSifaafZ7

 -1           8*       A _S]W egYYWef[a`e*

 -2           I*       A` Ua`eg^fSf[a` i[fZ fZW TaSdV7

 -3           8*       QWe*

 -4           I*       9gf kag SdW XS_[^[Sd i[fZ fZaeW USb[fS^

 -5    S`V abWdSf[`Y TgVYWfe fZW`7

 .,           8*       QWe*

 .-           I*       Qag ef[^^ SgV[f fZW SUUag`fe dWUW[hST^W

 ..    S`V SUUag`fe bSkST^W Xad KSifaafZ7

 ./           8*       A ef[^^ SgV[f fZW_ kag eS[V7

 .0           I*       QWe*

 .1           8*       QWe*


                                                                  .-


  -           I*       Qag ef[^^ UaadV[`SfW fZW bgdUZSe[`Y aX

  .    Wcg[b_W`f S`V egbb^[We Xad KSifaafZ7

  /           8*       A Va`$f Va [f _keW^X( ea_Wa`W W^eW VaWe(

  0    fZW bgdUZSe[`Y bWdea` VaWe fZSf*      A ahWdeWW ZWd( A

  1    _WS`( iW V[eUgee [f*

  2           I*       8^^ d[YZf*   Qag ef[^^ `WYaf[SfW _S`SYWV

  3    USdW Ua`fdSUfe Xad KSifaafZ7

  4           8*       AX fZW `WWV iWdW fa Sd[eW( kWe*

  5           I*       Qag ef[^^ [`ha^hWV [` W_b^ak[`Y bWdea``W^

 -,    Xad KSifaafZ7
                                HSYW ./
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 16 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 .,           I*       Ae fZSf S `a7

 .-           8*       ; addWUf( fZSf [e S `a*

 ..           I*       OZa SdW fZW _W_TWde aX KSifaafZ faVSk7

 ./           8*       <d* <aT^W( <d* ; Zd[efW`eW`( <d* ESk( <d*

 .0    CSU]( S`V A Va`$f ]`ai iZWfZWd <d* OW^UZ [e ef[^^ a`

 .1    fZWdW ad `af*     A fZ[`] ZW [e*


                                                                  /1


  -           I*       A fZ[`] A _[eeWV a`W( kag eS[V <d* <aT^W(

  .    CSU]( ; Zd[efW`eW` S`V _SkTW OW^UZ( iZa W^eW7

  /           8*       ESk( O[^^[S_ ESk*

  0           I*       OZa [e a` fZW TaSdV aX KSifaafZ faVSk7

  1           8*       LZW eS_W bZke[U[S`e*

  2           I*       OZa iSe )) iZa iWdW fZW ai`Wde aX

  3    KSifaafZ a` BS`gSdk -( .,-47

  4           8*       LZaeW eS_W bZke[U[S`e*

  5           I*       A`U^gV[`Y Xad egdW <d* OW^UZ7

 -,           8*       ; addWUf*

 --           I*       @Se S` W`f[fk US^^WV LZW KgdYWdk ; W`fWd(

 -.    iZ[UZ A i[^^ dWXWd fa Se LK; ( ZSe LK; TWUa_W S _W_TWd

 -/    aX KSifaafZ7

 -0           8*       A Va`$f ]`ai fZSf*    A Va`$f ]`ai*

 -1           I*       8dW kag XS_[^[Sd i[fZ S` W`f[fk ]`ai` Se

 -2    LZW KgdYWdk ; W`fWd HDD; 7
                                   HSYW /5
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 17 of 38



                     OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 -3             8*       QWe*

 -4             I*       8`V )) Tgf kag Va`$f ]`ai [X [f ZSe

 -5    TWUa_W S _W_TWd aX KSifaafZ7

 .,             8*       Fa*

 .-             I*       A i[^^ Se] kag ea_W _adW STagf fZSf [` S

 ..    _[`gfW*

 ./                      OZa [e fZW _WV[US^ V[dWUfad aX KSifaafZ

 .0    faVSk7

 .1             8*       <d* <aT^W*


                                                                    /2


  -             I*       OZa [e fZW _S`SY[`Y _W_TWd7

  .             8*       <d* <aT^W( A YgWee*

  /             I*       Bgef fa TW U^WSd( KSifaafZ [e S _S`SYWd

  0    _S`SYWV DD; ( d[YZf7     A _WS` <d* <aT^W [e fZW _S`SYWd7

  1                      EJ* JGK86    A S_ Ya[`Y fa aT\WUf a` fZW

  2    Ydag`Ve [f US^^e Xad S ^WYS^ Ua`U^ge[a`*

  3    9Q EJ* 98D<OAF6

  4             I*       Qag US` S`eiWd*

  5             8*       A Va`$f ]`ai TWUSgeW A Va`$f ]`ai iZSf

 -,    fZSf _WS`e iZW` kag eSk [f fZSf iSk*

 --             I*       DWf _W Se] kag fZ[e*   A` 8gYgef aX .,-4

 -.    kag fa^V _W <d* <aT^W iSe fZW _S`SYWd aX KSifaafZ [`

 -/    VWbae[f[a` g`VWd aSfZ*         @Se fZSf UZS`YWV fa kagd
                                     HSYW 0,
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 18 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 -0    ]`ai^WVYW7

 -1           8*       Faf fa _k ]`ai^WVYW*

 -2           I*       <a kag ]`ai Zai <d* <aT^W iSe eW^WUfWV fa

 -3    TW fZW _S`SYWd aX KSifaafZ7

 -4           8*       Fa( A Va`$f*

 -5           I*       <a kag ]`ai iZW` ZW TWUS_W fZW _S`SYWd

 .,    Xad KSifaafZ7

 .-           8*       Fa( A Va`$f*

 ..           I*       @ai aXfW` VaWe fZW TaSdV _WWf7

 ./           8*       Af hSd[We*     Ea`fZ^k ))

 .0           I*       OZSf iSe fZW )) A S_ eaddk7

 .1           8*       Af hSd[We*     Af VWbW`Ve a` iZSf fZWk `WWV


                                                                     /3


  -    fa fS^] STagf*

  .           I*       <[V kag eSk )) ea W[fZWd _a`fZ^k ad

  /    cgSdfWd^k7

  0           8*       QWe( ea_Wf[_We iWW]^k( A S_ Seeg_[`Y*

  1           I*       OZW` iSe fZW ^Sef _WWf[`Y aX fZW TaSdV aX

  2    V[dWUfade aX KSifaafZ7

  3           8*       A Va`$f ]`ai fZSf*

  4           I*       8e fZW UW`fWd SV_[`[efdSfad Va kag SffW`V

  5    Sf ^WSef a` aUUSe[a` fZW TaSdV _WWf[`Ye aX KSifaafZ7

 -,           8*       GUUSe[a`S^^k( kWe*
                                HSYW 0-
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 19 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 --           I*       OZW` iSe fZW ^Sef a`W kag SffW`VWV7

 -.           8*       A Va `af dWUS^^ fZW VSfW*

 -/           I*       OSe [f i[fZ[` fZW ^Sef e[j _a`fZe7

 -0           8*       Fa*

 -1           I*       <a kag ]`ai [X fZWdW ZSe TWW` S TaSdV

 -2    _WWf[`Y i[fZ[` fZW ^Sef e[j _a`fZe7

 -3           8*       QWe*

 -4           I*       8dW kag dWeba`e[T^W Xad eW`V[`Y agf

 -5    `af[UWe aX fZW TaSdV _WWf[`Ye7

 .,           8*       Faf S^iSke*

 .-           I*       OZa [e7

 ..           8*       A Va`$f ]`ai fZSf*

 ./           I*       AX kag iS`fWV fa ]`ai fZSf iZWdW iag^V

 .0    kag ^aa]7

 .1           8*       A iag^V Se] <d* <aT^W*


                                                                  /4


  -           I*       OZa ]WWbe fZW _[`gfWe aX fZW TaSdV

  .    _WWf[`Ye7

  /           8*       <d* <aT^W ad _k )) [X A S_ fZWdW [f$e _W*

  0           I*       8`V kag SdW fZW UgefaV[S` aX dWUadVe( Va

  1    kag X[^W S`V _S[`fS[` fZaeW TaSdV _WWf[`Y _[`gfWe7

  2           8*       LZW a`We fZSf A ZShW*

  3           I*       Ka [X kag iS`fWV fa ]`ai iZW` fZW ^Sef
                                 HSYW 0.
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 20 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

  4    TaSdV _WWf[`Y iSe kag Uag^V ^aa] Xad fZW _[`gfWe fZSf

  5    kag ZShW a` X[^W( d[YZf7

 -,           8*       QWe*

 --           I*       Qag eS[V fZW a`We fZSf kag ZShW*    <a kag

 -.    TW^[WhW fZSf eagfZWd` AVSZa S_Tg^Sfadk egdYWdk UW`fWd

 -/    ]WWbe SUUgdSfW dWUadVe7

 -0           8*       QWe*

 -1           I*       8dW fZWk Ua_b^WfW7

 -2           8*       QWe*

 -3           I*       Ka fZWdW [e `a dWSea` fa TW^[WhW fZSf kag

 -4    iag^V`$f ZShW Uab[We aX fZW TaSdV _[`gfWe Xad WhWdk

 -5    TaSdV _WWf[`Y( d[YZf7

 .,           8*       ; addWUf*

 .-           I*       @Se KSifaafZ _SVW S`k UZS`YWe fa fZW

 ..    abWdSf[`Y SYdWW_W`f e[`UW BS`gSdk -( .,-47

 ./                    EJ* JGK86    GT\WUf[a` a` fZW Ydag`Ve fZSf

 .0    [f US^^e Xad ^WYS^ Ua`U^ge[a`*

 .1


                                                                    /5


  -    9Q EJ* 98D<OAF6

  .           I*       Ee* OW`e[`]( kag US` S`eiWd*

  /           8*       OW ZShW S` abWdSf[`Y SYdWW_W`f*    A Va`$f

  0    )) A ZShW`$f dWSV [f iadV Xad iadV fa ]`ai [X )) iZSf
                                   HSYW 0/
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 21 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

  .    9Q EJ* 98D<OAF6

  /           I*       G]Sk*

  0                    A S_ \gef Se][`Y [X KSifaafZ ZSe _SVW S`k

  1    UZS`YWe fa kagd ]`ai^WVYW( ZSe _SVW S`k UZS`YWe fa S`k

  2    aX [fe YahWd`[`Y VaUg_W`fe ^[]W S` abWdSf[`Y SYdWW_W`f

  3    ad Sdf[U^We( fZSf ][`V aX fZ[`Y*

  4           8*       Faf fa _k ]`ai^WVYW*

  5           I*       AX fZWk ZSV kag iag^V TW fZW a`W fZWk

 -,    X[^WV i[fZ( d[YZf7

 --           8*       A iag^V Seeg_W fZSf*

 -.           I*       9WUSgeW fZSf$e bSdf aX kagd \aT( d[YZf7

 -/           8*       QWe*

 -0           I*       <aWe KSifaafZ ef[^^ _S[`fS[` bSkad

 -1    Ua`fdSUfe i[fZ fZW eS_W [`egdS`UW bdah[VWde [f V[V a`

 -2    <WUW_TWd aX .,-47

 -3           8*       A Va`$f TW^[WhW fZWdW ZSe TWW` S`k

 -4    UZS`YWe*

 -5           I*       OZa )) S`V A S_ \gef fS^][`Y STagf

 .,    bd[hSfW bSk [`egdWde( iZa VaWe KSifaafZ ZShW bSkad

 .-    Ua`fdSUfe i[fZ7

 ..           8*       OW ZShW 8Wf`S( M`[fWV @WS^fZUSdW( HSU[X[U

 ./    eagdUW( eW^WUf ZWS^fZ( 9^gW ; daee( JWYW`fe 9^gW

 .0    KZ[W^V( fZWdW [e EWV[USdW SVhS`fSYW*     8^^ aX fZaeW

 .1    ZShW [`V[h[VgS^ EWV[USdW SVhS`fSYWe( Tgf A TW^[WhW
                                HSYW 01
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 22 of 38



                     OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

  4             8*       Ek h[e[a` eaXfiSdW( _k T[^^[`Y eaXfiSdW*

  5             I*       Qagd h[e[a` eaXfiSdW [e fZW T[^^[`Y

 -,    eaXfiSdW Xad eagfZWd` Z[VW aiW S_Tg^Sfadk egdYWdk

 --    UW`fWd7

 -.             8*       >ad KSifaafZ egdYWdk UW`fWd( kWe*

 -/             I*       OW^^( Wjb^S[` iZSf kag _WS` iZW` kag eSk

 -0    KSifaafZ*       A S_ fS^][`Y STagf KagfZWd` AVSZa

 -1    8_Tg^Sfadk KgdYWdk ; W`fWd*

 -2             8*       9WUSgeW ea_W aX fZW bSkade iS`f [f g`VWd

 -3    eagfZWd` AVSZa( ea_W aX fZW bSkade iS`f [f g`VWd LZW

 -4    KgdYWdk ; W`fWd*

 -5             I*       G]Sk*   Ka ea_W bSkade ef[^^ iS`f kag fa

 .,    geW KagfZWd` AVSZa 8_Tg^Sfadk KgdYWdk ; W`fWd( [e fZSf

 .-    d[YZf7

 ..             8*       QWe( TWUSgeW fZWk Va`$f )) kWe( TWUSgeW

 ./    fZWk ZShW`$f YaffW` fZ[`Ye fdS`eXWddWV S`V fZWk Va`$f

 .0    USdW*

 .1             I*       G]Sk*


                                                                    03


  -             8*       ESk A ))

  .             I*       8`V kag i[^^ ef[^^ Va fZSf( kag ef[^^

  /    T[^^ fZW_ g`VWd eagfZWd` Z[VW aiW S_Tg^Sfadk egdYWdk

  0    UW`fWd ^[]W fZWk Se] kag fa7
                                    HSYW 1.
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 23 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

  1           8*       QWe*

  2                    L@= OALF=KK6   ESk A efWb SiSk Xda_ _k

  3    VWe] Xad S eWUa`V S`V YWf _k eiWSfWd A S_ XdWWl[`Y*

  4                    EJ* 98D<OAF6   KgdW( ^Wf$e fS]W S

  5    X[hW)_[`gfW TdWS]*

 -,                    NA<=G?J8H@=J HA=L8FR86   OW SdW Ya[`Y aXX

 --    fZW dWUadV( fZW f[_W [e -.6./ b*_*

 -.                    %JWUWee fS]W`*&

 -/                    NA<=G?J8H@=J HA=L8FR86   OW SdW TSU] a`

 -0    fZW dWUadV( fZW f[_W [e -.6/1 b*_*

 -1    9Q EJ* 98D<OAF6

 -2           I*       Ee* OW`e[`]( A iS`f fa fS]W USdW aX S

 -3    ^[ff^W ZageW]WWb[`Y*      OW fS^]WV STagf kagd egTbaW`S [`

 -4    fZ[e USeW*     A S_ Ya[`Y fa _S]W fZSf =jZ[T[f - fa kagd

 -5    VWbae[f[a` faVSk*      8`V [X kag i[^^ iS[f \gef S eWUa`V

 .,    iW i[^^ bab [f gb a` fZW eUdWW`*     <a kag eWW fZW

 .-    egTbaW`S fZSf [e _Sd]WV Se =jZ[T[f -7

 ..           8*       QWe*

 ./           I*       8`V kag eS[V kag ZShW dWSV fZSf( d[YZf7

 .0           8*       QWe*

 .1                    EJ* 98D<OAF6   Qag US` fS]W [f Vai`*


                                                                   04


  -    9Q EJ* 98D<OAF6
                                 HSYW 1/
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 24 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L


                                                                 45


  -    fWef[_a`k( _[eefSfWe fZW VaUg_W`f*

  .    9Q EJ* 98D<OAF6

  /           I*       Ee* OW`e[`]( [e fZ[e )) [e kagd S`eiWd(

  0    kagd dWeba`eW fa A`fWddaYSfadk Fa* 0( dWeba`e[hW fa

  1    fZW cgWef[a` STagf iZSf KA8K; UgddW`f^k ai`e [` fZW

  2    iSk aX [^^[cg[V SeeWfe7

  3           8*       A Va`$f ]`ai iZSf kag \gef Se]WV _W*

  4           I*       G]Sk*   DWf _W \gef Se] fZ[e cgWef[a`*

  5    OZSf VaWe KA8K; UgddW`f^k ai` Xad [^^[cg[V SeeWfe7

 -,           8*       A Va`$f ]`ai*

 --           I*       @ai iag^V kag X[`V agf7

 -.           8*       A iag^V ZShW fa Se] <d* <aT^W*

 -/           I*       Qag iag^V WjbWUf <d* <aT^W fa ]`ai7

 -0           8*       8f ^WSef fa TW ST^W fa USfWYad[lW iZSf

 -1    kag iag^V TW fS^][`Y STagf*

 -2           I*       Oag^V S`afZWd iSk TW fa Ya Sdag`V S`V

 -3    ^aa] S`V id[fW fZ[`Ye Vai` S`V \gef eSk( a]Sk( fZWdW

 -4    [e PQR _SUZ[`W S`V ZWdW [e ea_W egbb^[We S`V \gef

 -5    id[fW [f S^^ Vai`( iag^V fZSf TW S iSk fa Va [f7

 .,           8*       QWe S`V `a*

 .-           I*       G]Sk*   OZk kWe7

 ..           8*       LZSf iag^V Y[hW ge S` [`hW`fadk aX iZSf
                                HSYW -,,
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 25 of 38



                     OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 ./    iSe WjSUf^k ZWdW( Tgf iZSf kag SdW fS^][`Y STagf KA8K;

 .0    hWdege LZW KgdYWdk ; W`fWd( fZSf$e fZW `a*

 .1             I*       A V[V`$f Se] )) fZW cgWef[a` VaWe`$f Se]


                                                                   5,


  -    iZSf LZW KgdYWdk ; W`fWd ai`e( fZW cgWef[a` Se]e iZSf

  .    VaWe KA8K; UgddW`f^k ai`*         <[V KA8K; fdS`eXWd [fe

  /    SeeWfe fa LZW KgdYWdk ; W`fWd ad S`k aX fZW_7

  0             8*       A Va`$f ]`ai*

  1             I*       9gf [` S`eiWd[`Y fZ[e [`fWddaYSfadk kag

  2    Uag^V ZShW Xag`V agf( d[YZf7

  3             8*       HdaTST^k*

  4             I*       9gf kag V[V`$f Va fZSf7

  5             8*       Fa*

 -,             I*       IgWef[a` `g_TWd X[hW eSke [VW`f[Xk S^^

 --    ^aS`e( V[efd[Tgf[a`e( ad afZWd X[`S`U[S^ V[eTgdeW_W`fe

 -.    _SVW Tk KSifaafZ fa [fe _W_TWde ad S`k aX fZW_ e[`UW

 -/    BS`gSdk -( .,-4*        8`V kagd dWeba`eW [e `a`W*   Ae fZSf

 -0    d[YZf7

 -1             8*       ; addWUf*

 -2             I*       Ka kag SdW eSk[`Y fZSf KA8K; ZSe _SVW

 -3    lWda ^aS`e( V[efd[Tgf[a`e ad afZWd X[`S`U[S^

 -4    V[eTgdeW_W`fe fa S`k aX [fe _W_TWde e[`UW BS`gSdk -(

 -5    .,-47
                                     HSYW -,-
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 26 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 --           8*       QWe*

 -.           I*       A` kagd VWbae[f[a` a` 8gYgef ./( .,-4 kag

 -/    fa^V ge a` HSYW .., fZSf KA8K; ZSV S TS`] SUUag`f i[fZ

 -0    <*D* =hS`e( fZSf iSe [` 8gYgef aX .,-4*       Ka fZW S`eiWd

 -1    fa fZ[e cgWef[a`( `g_TWd W[YZf( `a`W( US`$f TW

 -2    UaddWUf( [e [f7        OW i[^^ YWf TSU] fa fZW VaUg_W`f*    Af

 -3    babbWV aXX fZW eUdWW` Xad S eWUa`V*       Fg_TWd W[YZf [f

 -4    eSke [VW`f[Xk WSUZ S`V WhWdk TS`] SUUag`f _S[`fS[`WV

 -5    Tk ad Xad KSifaafZ e[`UW BS`gSdk -( .,-4*        Fa`W [e `af

 .,    S` Za`Wef S`eiWd( [e [f7

 .-                    EJ* JGK86    GT\WUf[a`( _[eefSfWe fZW

 ..    fWef[_a`k( _[eUZSdSUfWd[lWe fZW fWef[_a`k*

 ./                    L@= OALF=KK6

 .0    9Q EJ* 98D<OAF6

 .1           I*       Ee* OW`e[`]( Se kag e[f ZWdW d[YZf `ai


                                                                   50


  -    kag ]`ai fZSf KA8K; ZSV S TS`] SUUag`f [` .,-4( Va kag

  .    `af7

  /           8*       QWe*

  0           I*       Ka V[V kag ]`ai fZSf fZW S`eiWd fa

  1    A`fWddaYSfadk Fa* 4 [e XS^eW( [f eSke fZSf kag V[V`$f

  2    ZShW a`W( d[YZf7

  3           8*       DWf _W )) A eWW iZSf kag SdW eSk[`Y( A
                                  HSYW -,1
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 27 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

  4    ZWSd iZSf kag SdW eSk[`Y( A YgWee A eZag^V eSk*       Af

  5    VaWe )) KA8K; VaWe `af ZShW S` Wj[ef[`Y TS`] SUUag`f(

 -,    S`V A TW^[WhW iZW` A S`eiWdWV fZSf fZSf iSe iZSf A iSe

 --    fZ[`][`Y*

 -.           I*       G]Sk*   OW^^( kagd ^SikWd UWdfS[`^k ]`Wi

 -/    fZSf iZW` ZW faa] fZ[e dWeba`eWe fa [`fWddaYSfad[We

 -0    S`V eWdhWV fZW_ a` ge ZW UWdfS[`^k ]`Wi fZSf fZSf

 -1    fWef[_a`k iSe XS^eW TWUSgeW ZW ZSV TWW` YWff[`Y bS[V

 -2    Tk UZWU]e [` .,-4( ZSV ZW `af7

 -3           8*       QWe*

 -4                    EJ* JGK86   8dW kag fWef[Xk[`Y7

 -5                    EJ* 98D<OAF6   A S_ Se][`Y fZW cgWef[a`*

 .,                    EJ* JGK86   8e] [f S V[XXWdW`f iSk*

 .-    9Q EJ* 98D<OAF6

 ..           I*       LZS`] kag( Tgf A i[^^ Se] [f ^[]W S

 ./    b^WSeW7

 .0                    EJ* JGK86   LZSf$e X[`W*

 .1                    EJ* 98D<OAF6   Qag Se] iZSfWhWd cgWef[a`e


                                                                   51


  -    kag iS`f fa iZW`WhWd A YWf Va`W*

  .                    EJ* JGK86   OW^^*

  /                    EJ* 98D<OAF6   ?a fa [`fWddaYSfadk `g_TWd

  0    `[`W( b^WSeW*
                                HSYW -,2
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 28 of 38



                     OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

  1    9Q EJ* 98D<OAF6

  2             I*       Fg_TWd `[`W Se]e kag fa [VW`f[Xk S^^

  3    bWdea`e iZa ZShW ]`ai^WVYW aX KSifaafZ( fZSf [e

  4    KA8K; $e X[`S`U[S^ Ua`V[f[a` e[`UW BS`gSdk -( .,-4(

  5    [`U^gV[`Y [fe SeeWfe( ^[ST[^[f[We( V[efd[Tgf[a`e(

 -,    WSd`[`Ye ad WjbW`eWe*       8`V kag ^[ef kagdeW^X S`V <d*

 --    <aT^W*    Ae fZSf S Ua_b^WfW S`eiWd7

 -.             8*       A eZag^V ZShW bgf fZW SUUag`fS`f a`

 -/    fZWdW( Tgf A V[V`$f fZ[`] aX [f Sf fZW f[_W*

 -0             I*       G]Sk*   Ae fZWdW S`kTaVk W^eW fZSf eZag^V

 -1    TW SVVWV fa fZSf ^[ef iZa iag^V ZShW ]`ai^WVYW aX

 -2    KA8K; $e X[`S`U[S^ Ua`V[f[a` e[`UW BS`gSdk -( .,-47

 -3    D[]W <*D* =hS`e( Xad WjS_b^W*

 -4             8*       A Va`$f ]`ai iZSf <*D* =hS`e ]`aie*

 -5             I*       Ae fZWdW S`kTaVk W^eW fZSf kag eZag^V

 .,    ZShW SVVWV TWe[VWe fZW SUUag`fS`f7         8`V Tk fZW

 .-    SUUag`fS`f kag _WS` )) A XadYaf Z[e `S_W( >dS`] ))

 ..             8*       QWe( >dS`] KbSdd*

 ./             I*       >dS`] KbSdd*   8`kTaVk W^eW fZSf eZag^V TW

 .0    SVVWV fa fZSf fa _S]W fZSf S Ua_b^WfW dWeba`eW ^[]W

 .1    <d* CSU] ad fZW _W_TWde aX fZW TaSdV aX V[dWUfade7


                                                                     52


  -             8*       LZW dWef aX fZW TaSdV*
                                  HSYW -,3
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 29 of 38



                     OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

  .             I*       8`kTaVk W^eW7

  /             8*       Faf fZSf A US` fZ[`] aX*

  0             I*       8^^ d[YZf*   LZge XSd iW ZShW ]`ai^WVYW

  1    dWeba`e[hW fa [`fWddaYSfadk `g_TWd `[`W S`V fZW TaSdV

  2    aX KA8K; iag^V ZShW ]`ai^WVYW dWeba`e[hW fa

  3    [`fWddaYSfadk `[`W S`V fZW _W_TWde aX KA8K; iag^V ZShW

  4    ]`ai^WVYW dWeba`e[hW fa [`fWddaYSfadk `g_TWd `[`W(

  5    d[YZf7

 -,             8*       QWe*

 --             I*       8`kTaVk W^eW7

 -.             8*       Faf fZSf A S_ SiSdW aX*

 -/             I*       Fg_TWd fW` Se]e kag fa [VW`f[Xk WSUZ

 -0    bWdea` fZSf eWdhWV Se S fdWSegdWd ad e[_[^Sd bae[f[a`

 -1    e[`UW BS`gSdk -( .,-4 Xad KA8K; S`V kag eSk kagdeW^X*

 -2    OWdW kag S fdWSegdWd ad SdW kag S`eiWd[`Y fZSf kag

 -3    iWdW [` S e[_[^Sd bae[f[a`7

 -4             8*       K[_[^Sd bae[f[a`*

 -5             I*       <[V S`kTaVk W^eW eWdhW Se S fdWSegdWd ad

 .,    e[_[^Sd bae[f[a` Sf KA8K; e[`UW BS`gSdk -( .,-47

 .-             8*       Faf fZSf A ]`ai aX*

 ..             I*       Qag eSk V[eUahWdk [e a`Ya[`Y( iZa SdW kag

 ./    Ya[`Y fa Se]7

 .0             8*       A _[YZf Se] 8`YW^a iZSf kag iWdW fdk[`Y

 .1    fa )) iZSf A iSe _[ee[`Y*         A Va`$f ]`ai )) A V[V`$f
                                  HSYW -,4
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 30 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 .,    ^Wf _W dWbZdSeW fZSf*     8e]e KA8K; fa [VW`f[Xk WSUZ

 .-    bWdea` ad W`f[fk iZa ZW^V _W_TWdeZ[b [`fWdWefe [`

 ..    KSifaafZ Sf S`k ba[`f e[`UW BS`gSdk -( .,-4 Tgf [e `a

 ./    ^a`YWd S _W_TWd aX KSifaafZ*     8`V kagd S`eiWd fa fZSf

 .0    [e `a`W*     <a kag eWW fZSf7

 .1           8*       QWe*


                                                                  55


  -           I*       Ka kag fa^V _W Sf fZW TWY[``[`Y aX fZ[e(

  .    S`V fa^V _W [` fZW SdT[fdSf[a` bdaUWWV[`Ye( iZa fZW

  /    _W_TWde aX KA8K; iWdW( fZWk [`U^gVWV( Xad WjS_b^W( <d*

  0    <aT^W( <d* CSU] S`V afZWde( [` fZW ebd[`Y S`V XS^^

  1    aX .,-4 Sf ^WSef( S`V kag fa^V _W [` fZW bdWUWV[`Y

  2    [`fWddaYSfadk fZSf LZW KgdYWdk ; W`fWd HDD; [e `ai fZW

  3    -,," ai`Wd*     AX fZaeW fZ[`Ye SdW fdgW fZW` kag iag^V

  4    SYdWW i[fZ _W fZSf fZWdW SdW [` XSUf bWdea`e ad

  5    W`f[f[We iZa bdWh[age^k ZW^V [`fWdWefe [` KSifaafZ

 -,    fZSf SdW `a ^a`YWd _W_TWde( d[YZf7

 --           8*       Oag^V A SYdWW fa fZSf( `a( TWUSgeW [f [e

 -.    hWdk Ua`Xge[`Y S`V A iag^V `WWV fa eWW ea_W )) [f [e

 -/    Ua`Xge[`Y( ea( `a( A ia`$f SYdWW i[fZ fZSf*

 -0           I*       G]Sk*   OZSf iag^V kag `WWV fa eWW7

 -1           8*       Ka_WfZ[`Y fZSf Wjb^S[`WV [f fa _W*

 -2           I*       <[V kag ^aa] Xad ea_WfZ[`Y fZSf Wjb^S[`WV
                                HSYW ---
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 31 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 -3    [f fa kag7

 -4           8*       Fa*

 -5           I*       Qag \gef eS[V `a`W( [e fZSf d[YZf7

 .,           8*       QWe*    9gf A fZagYZf kag iWdW Se][`Y iSe

 .-    bZke[U[S`e iZa _[YZf TW ai`Wde fZSf ZShW ^WXf( `a`W*

 ..           I*       A S_ Se][`Y Xad S`k bWdea` ad W`f[fk iZa

 ./    geWV fa ZShW S _W_TWdeZ[b [`fWdWef [` KSifaafZ e[`UW

 .0    BS`gSdk -( .,-4 fZSf [e `a ^a`YWd S _W_TWd aX KSifaafZ

 .1    Se fZagYZ aX fZW VSfW aX fZW [`fWddaYSfad[We( fZSf


                                                                   -,,


  -    iag^V TW( Xad WjS_b^W( <d* <aT^W( d[YZf7

  .           8*       Qag ZShW _W hWdk Ua`XgeWV `ai( `a( A

  /    ia`$f eSk d[YZf*

  0           I*       G]Sk*    Fg_TWd -0( [VW`f[Xk WSUZ bWdea`

  1    iZa ZSe eWdhWV Se S` SUUag`fS`f( SgV[fad ad Taa]]WWbWd

  2    Xad KSifaafZ e[`UW BS`gSdk -( .,-4*      Qag g`VWdefS`V

  3    fZSf cgWef[a`7

  4           8*       QWe*    OW^^( WjUWbf fZSf [f [e KSifaafZ(

  5    ea fZWdW iW Ya SYS[`*

 -,           I*       G]Sk*    Ka iZa eWdhWV Se S` SUUag`fS`f

 --    SgV[fad ad Taa]]WWbWd Xad KSifaafZ( A Va`$f USdW Zai

 -.    kag VWX[`W KSifaafZ( [f [e VWX[`WV Se KA8K; ( Tgf iZa

 -/    SdW fZW SUUag`fS`fe( Taa]]WWbWde ad SgV[fade Xad
                                 HSYW --.
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 32 of 38



                     OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 -0    W[fZWd W`f[fk*

 -1             8*       9aa]]WWbWd [e _W( SUUag`fS`f [e >dS`]

 -2    KbSdd*

 -3             I*       8^^ d[YZf*    Fai ^Wf$e `Sddai [f Vai` S

 -4    ^[ff^W T[f*       OZ[UZ W`f[fk SdW kag fZW Taa]]WWbWd Xad7

 -5             8*       LK; *

 .,             I*       OZSf STagf KA8K; ( A fZagYZf kag iWdW fZW

 .-    Taa]]WWbWd Xad fZW_( faa*

 ..             8*       A iSe( Tgf [` _k TdS[` fZWk Va`$f Wj[ef

 ./    S`k ^a`YWd [e iZSf A ZShW fa^V kag*

 .0             I*       A g`VWdefS`V fZSf( Tgf kag US` dWSV fZW

 .1    )) fZW cgWef[a` eSke e[`UW BS`gSdk -( .,-4( Va kag


                                                                    -,-


  -    g`VWdefS`V fZSf( kag g`VWdefS`V fZSf fZWk Wj[efWV [`

  .    .,-4( d[YZf7

  /             8*       QWe*

  0             I*       G]Sk*   8^^ d[YZf*   8`V kag iWdW S

  1    Taa]]WWbWd Xad fZW_ e[`UW .,-4*

  2             8*       QWe( A iSe*

  3             I*       8`V Ed* KbSdd iSe S` SUUag`fS`f Xad KA8K;

  4    e[`UW BS`gSdk -( .,-4( d[YZf7

  5             8*       QWe*

 -,             I*       OZa iWdW fZW SgV[fade( V[V Ed* KbSdd$e
                                  HSYW --/
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 33 of 38



                     OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L


                                                                   -,1


  -    KSifaafZ [e KA8K; Se VWX[`WV [` fZ[e VaUg_W`f*        Ka(

  .    Xad WjS_b^W( KA8K; iag^V ZShW ZSV S ^WSeW SYdWW_W`f(

  /    d[YZf7

  0             8*       QWe*

  1             I*       8`V KA8K; fa fZW WjfW`f [f fdS`eXWddWV

  2    [f$e [`fWdWefe [` fZW egdYWdk )) fZW 8K; fa LK; iag^V

  3    ZShW ZSV ea_W fkbW aX fdS`eXWd aX VaUg_W`fe( d[YZf7

  4             8*       A Va`$f )) A Va`$f ]`ai*

  5             I*       G]Sk*

 -,             I*       OZWdW V[V kag ^aa] )) iZSf V[V kag Va fa

 --    fdk fa VWfWd_[`W( [X S`kfZ[`Y( iZSf Ua`fdSUfe KA8K;

 -.    ZSV e[`UW BS`gSdk -( .,-47

 -/             8*       A iag^V ZShW ^aa]WV [` _k X[^We( Tgf(

 -0    SYS[`( iW ZShW KSifaafZ fa _W _WS`e ea_WfZ[`Y

 -1    V[XXWdW`f fZS` KSifaafZ fa kag*

 -2             I*       G]Sk*   Qag iag^V ZShW ^aa]WV Sf kagd

 -3    X[^We*    <[V kag [` XSUf ^aa] [` kagd X[^We7

 -4             8*       QWe( ea_W*

 -5             I*       OZ[UZ X[^We V[V kag ^aa] [`7

 .,             8*       LZW a`We [` fZW VdSiWde ZWdW TWe[VW _W*

 .-             I*       OZWdW SdW fZWeW X[^We [` kagd aXX[UW7

 ..             8*       A` fZW aXX[UW SUdaee fZW ZS^^*
                                  HSYW --4
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 34 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 ./           I*       <[V kag ^aa] fa eWW [X KA8K; ZSV S

 .0    UgddW`f abWdSf[`Y SYdWW_W`f7

 .1           8*       Fa( TWUSgeW [` _k _[`V KA8K; VaWe`$f


                                                                -,2


  -    Wj[ef S`k_adW*

  .           I*       <[V kag ^aa] Xad SYdWW_W`fe W`fWdWV [`fa

  /    TWfiWW` fZW _W_TWde aX KA8K; 7

  0           8*       Fa*

  1           I*       <[V kag ^aa] Xad efSfW S`V XWVWdS^ fSj

  2    dWfgd`e X[^WV Tk KA8K; e[`UW BS`gSdk -( .,-47

  3           8*       QWe( TWUSgeW A ad[Y[`S^^k eS[V `a TWUSgeW

  4    fZWdW iWdW`$f S`k( A V[V`$f fZ[`]*     8`V A Va`$f

  5    dWUS^^( A fZ[`] [f iSe )) A Va`$f dWUS^^ iZa fa^V _W

 -,    kWe fZWdW iWdW ea_W X[^We( ea A VgY [`fa fZW efgXX

 --    >dS`] ZSV Y[hW` _W SXfWd A ZSV Va`W fZSf( SXfWd A ZSV

 -.    Va`W fZ[e*

 -/           I*       8`V iZW` kag Xag`V fZaeW V[V fZSf ZW^b

 -0    kag i[fZ fZW g`VWdefS`V[`Y STagf iZWfZWd KA8K; Wj[efWV

 -1    ad `af7

 -2           8*       Fa( TWUSgeW A fZagYZf [f iSe \gef fS][`Y

 -3    USdW aX X[`[eZ[`Y gb fZSf kWSd*

 -4           I*       OZSf kWSd7

 -5           8*       -3 S`V -4*
                                HSYW --5
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 35 of 38



                   OW`e[`] <WTadSZ ,3,2., JGM?@ <J8>L

 -0    KSifaafZ$e KA8K; $e SeeWfe*    A i[^^ _ahW a`*     <a kag

 -1    ZShW S`k VaUg_W`fe fZSf dWX^WUf [` S`k iSk fZW eS^W ad

 -2    V[ebae[f[a` aX KA8K; $e SeeWfe7

 -3           8*       Fa*

 -4           I*       Ka iZSf kag SdW fW^^[`Y _W( [X A

 -5    g`VWdefS`V UaddWUf^k( S`V A Va iS`f fa YWf fZ[e d[YZf

 .,    ea ^Wf _W \gef _S]W egdW( iZSf kag SdW fW^^[`Y _W [e

 .-    LK; ai`e WhWdkfZ[`Y `ai( d[YZf( faVSk7

 ..           8*       QWe( A YgWee ea*

 ./           I*       8`V TWXadW LK; KA8K; ai`WV iZSfWhWd

 .0    SeeWfe [f ZSV( Wcg[b_W`f( egbb^[We( ^WSeWZa^V

 .1    [`fWdWefe( fZaeW eadfe aX fZ[`Ye( d[YZf7


                                                                   -,5


  -           8*       QWe*

  .           I*       Ka [X KA8K; geWV fa ai` S`V LK; `ai ai`e

  /    fZW_ iag^V kag WjbWUf fZWdW fa TW ea_W ][`V aX

  0    VaUg_W`f _W_ad[S^[l[`Y fZW fdS`eXWd aX fZaeW SeeWfe

  1    Xda_ a`W W`f[fk fa fZW afZWd7

  2           8*       LZSf iSe ea_WfZ[`Y fZW TaSdV iag^V ZShW

  3    fS]W` USdW aX( A Seeg_W*     A V[V`$f )) A S_ `af bSdfk

  4    fa S`k aX fZSf*

  5           I*       G]Sk*   OW^^( SdW kag bSdfk fa dWeba`V[`Y

 -,    fa fZWeW V[eUahWdk dWcgWefe a` TWZS^X aX KA8K; 7
                                HSYW -..
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 36 of 38




         Attachment B
Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 37 of 38
      Case 1:19-cv-00009-DCN Document 50-8 Filed 07/13/20 Page 38 of 38
Transcript of Hearing                                     September 6 and 7, 2018

                                                         Page 46                                                             Page 47
·1·· ·Dr.
     ·     Peter Doble.                                                ·1·· ·deposition
                                                                            ·                testimony?
·2· · · · ·JUDGE ALBRECHT:· Dr. Doble, if you would,                   ·2· · · · ·A.
                                                                                  A.·· ·I
                                                                                       · have.
·3·· ·please,
     ·           take the witness stand.                               ·3· · · · ·Q.
                                                                                  Q.·· ·And
                                                                                       ·       did you make any substantive
·4                                                                     ·4·· ·corrections
                                                                            ·                  to your testimony?
·5· · · · · · · · · ·H. PETER DOBLE II, M.D.,                          ·5· · · · ·A.
                                                                                  A.·· ·No.·
                                                                                       ·      I made several spelling changes.
·6·· ·a
     · witness having been first duly sworn to tell the                ·6· · · · ·Q.
                                                                                  Q.·· ·Okay.·
                                                                                       ·          And those have been submitted to
·7·· ·truth,
     ·        the whole truth and nothing but the truth,               ·7·· ·the
                                                                            ·     court reporter, correct?
·8·· ·was
     ·      examined and testified as follows:                         ·8· · · · ·A.
                                                                                  A.·· ·I
                                                                                       · believe that's true.
·9· · · · ·JUDGE ALBRECHT:· You may proceed.                           ·9· · · · ·Q.
                                                                                  Q.·· ·All
                                                                                       ·    right.· And to the best of your
10· · · · ·MR. ROSA:· Thank you, Your Honor.
10                                                                     10·· ·knowledge,
                                                                       10    ·                  is the testimony that you did give --
11                                                                     11·· ·aside
                                                                       11    ·         from the minor corrections you have just
12· · · · · · · · · · · DIRECT EXAMINATION
12                                                                     12·· ·identified
                                                                       12    ·              in general, is that testimony true and
13·· ·BY
13    ·     MR. ROSA:                                                  13·· ·correct?
                                                                       13    ·
14· · · · ·Q.
14          Q.·· ·Dr.
                  ·     Doble, you are a member of Southern            14· · · · ·A.
                                                                       14         A.·· ·I
                                                                                        · believe it is.
15·· ·Idaho
15    ·          Ambulatory Surgery Center at this moment in           15· · · · ·Q.
                                                                       15         Q.·· ·All
                                                                                         · right.· Very good.
16·· ·time.
16    ·                                                                16· · · · · · · Doctor, I want to focus your attention
                                                                       16
17· · · · · · · Is that correct?
17                                                                     17·· ·on
                                                                       17    · a few things.· We'll take them one at a time.
18· · · · ·A.
18          A.·· ·That
                 ·       is.                                           18· · · · · · · The first relates to --
                                                                       18
19· · · · ·Q.
19          Q.·· ·You're
                  ·          the manager?                              19· · · · ·JUDGE ALBRECHT:· Can I ask you before we go
                                                                       19
20· · · · ·A.
20          A.·· ·I
                 · am.                                                 20·· ·any
                                                                       20    ·     farther, with regard to the depositions, you
21· · · · ·Q.
21          Q.·· ·All
                  ·    right.· Now, you gave deposition                21·· ·made
                                                                       21    ·        reference to the deposition testimony of both
22·· ·testimony
22    ·                in this case.                                   22·· ·Dr.
                                                                       22    ·    Doble and Dr. Kack, and I've been provided with
23· · · · · · · Do you recall that?
23                                                                     23·· ·the
                                                                       23    ·    originals of a number of depositions.
24· · · · ·A.
24          A.·· ·I
                 · do.                                                 24· · · · · · · With regard to this matter, am I to
                                                                       24
25· · · · ·Q.
25          Q.·· ·All
                  ·    right.· And have you reviewed your              25·· ·review
                                                                       25    ·          as evidence in this hearing all of these


                                                             Page 48                                                         Page 49
·1·· ·depositions,
     ·                  the depositions of Dr. Doble and               ·1·· ·transaction
                                                                            ·                  with NSC?
·2·· ·Dr.
     ·     Kack or other witnesses?· Or is there some                  ·2· · · · ·A.
                                                                                  A.·· ·The
                                                                                       ·       physician partners felt that with
·3·· ·understanding
     ·                     with regard to these depositions?           ·3·· ·respect
                                                                            ·            to the changing climate in the ambulatory
·4· · · · ·MR. ROSA:· Your Honor, the parties have not                 ·4·· ·surgery
                                                                            ·            center world that having a larger partner
·5·· ·discussed
     ·               that.                                             ·5·· ·was
                                                                            ·      of benefit, and we sought one out.
·6· · · · ·JUDGE ALBRECHT:· Okay.· Fine.· Then I don't                 ·6· · · · ·Q.
                                                                                  Q.·· ·What
                                                                                        ·       specific benefits did Sawtooth have
·7·· ·have
     ·       any further questions if there's been no                  ·7·· ·in
                                                                            · mind in entering into such a partnership?
·8·· ·agreement
     ·                to that.                                         ·8· · · · ·A.
                                                                                  A.·· ·Sawtooth
                                                                                       ·            was interested in acquiring a
·9· · · · ·MR. BALDWIN:· There has not, Your Honor.                    ·9·· ·more
                                                                            ·       robust management team that we believed a
10· · · · ·JUDGE ALBRECHT:· All right.· I will not
10                                                                     10·· ·national
                                                                       10    ·             larger partner could benefit.
11·· ·review
11    ·          the depositions then.· Thank you.                     11· · · · · · · We wished to participate in a larger
                                                                       11
12· · · · ·Q.
12          Q.·· ·(BY
                 ·       MR. ROSA) Doctor, did you                     12·· ·buying
                                                                       12    ·           group.· We wished to participate in a larger
13·· ·participate
13    ·                 in the business transaction involving          13·· ·group
                                                                       13    ·         for health insurance and employee benefits.
14·· ·Sawtooth
14    ·               and National Surgical Care with respect to       14· · · · ·Q.
                                                                       14         Q.·· ·And
                                                                                         ·      did NSC assure Sawtooth that it
15·· ·NSC,
15    ·        as I will refer to them, acquiring a                    15·· ·would
                                                                       15    ·          bring those benefits to the table if it were
16·· ·controlling
16    ·                 interest in Sawtooth back in 2007?             16·· ·to
                                                                       16    · acquire a controlling interest in Sawtooth?
17· · · · ·A.
17          A.·· ·Yes.
                 ·                                                     17· · · · ·A.
                                                                       17         A.·· ·That
                                                                                        ·       was one of the assurances, yes.
18· · · · ·Q.
18          Q.·· ·All
                 ·     right.· And what was the extent of              18· · · · ·Q.
                                                                       18         Q.·· ·All
                                                                                         ·    right.· What other assurances were
19·· ·your
19    ·      participation?                                            19·· ·made
                                                                       19    ·         to Sawtooth by NSC in anticipation of the
20· · · · ·A.
20          A.·· ·I'm
                 ·     sorry.· My participation?                       20·· ·deal?
                                                                       20    ·
21· · · · ·Q.
21          Q.·· ·Correct.
                 ·                                                     21· · · · ·A.
                                                                       21         A.·· ·NSC
                                                                                        ·       believed that they could help the
22· · · · ·A.
22          A.·· ·I
                 · was the appointed lead negotiator for               22·· ·surgery
                                                                       22    ·             center grow and develop and have a more
23·· ·the
23    ·     entity that was Sawtooth at the time.                      23·· ·secure
                                                                       23    ·           footing with respect to our concern for
24· · · · ·Q.
24          Q.·· ·Okay.·
                 ·          And are you aware of any                   24·· ·St.
                                                                       24    · Luke's growing impact on the environment and
25·· ·motivations
25    ·                   that Sawtooth had for entering into a        25·· ·assist
                                                                       25    ·         with growth and development of the center's



                                                                                                                         46 to 49
                                                                                                                                        YVer1f
